
	

113 HRES 490 IH: Providing for the consideration of the bill (H.R. 3546) to provide for the extension of certain unemployment benefits, and for other purposes.
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 490
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Schneider submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for the consideration of the bill (H.R. 3546) to provide for the extension of certain
			 unemployment benefits, and for other purposes.
	
	
		That immediately upon adoption of this resolution the Speaker shall, pursuant to clause 2(b) of
			 rule XVIII, declare the House resolved into the Committee of the Whole
			 House on the state of the Union for consideration of the bill (H.R. 3546)
			 to provide for the extension of certain unemployment benefits, and for
			 other purposes. The first reading of the bill shall be dispensed with. All
			 points of order against consideration of the bill are waived. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chair and ranking minority member of the
			 Committee on Ways and Means. After general debate the bill shall be
			 considered for amendment under the five-minute rule. All points of order
			 against provisions in the bill are waived. At the conclusion of
			 consideration of the bill for amendment the Committee shall rise and
			 report the bill to the House with such amendments as may have been
			 adopted. The previous question shall be considered as ordered on the bill
			 and amendments thereto to final passage without intervening motion except
			 one motion to recommit with or without instructions. If the Committee of
			 the Whole rises and reports that it has come to no resolution on the bill,
			 then on the next legislative day the House shall, immediately after the
			 third daily order of business under clause 1 of rule XIV, resolve into the
			 Committee of the Whole for further consideration of the bill.
		2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 3546.
		
